Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3, 6-20 (figures 9-16, 44-46) in the reply filed on 08/11/2022 is acknowledged. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “122” has been used to designate both a first lateral edge and a second lateral edge.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 3, 6, 8  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (2005/0095558). 
Jones discloses a dental composite blade (figures 1-5) comprising: a mounting portion  (e.g. 21/22) for mounting the blade to a blade holder (e.g. 20), and a tool portion (e.g. 30, 31, 32, 33) including a proximal end and a distal end, and extending therebetween along an arc (e.g. 31/33 shows arc) defined within a transverse plane, the tool portion further including a proximal section (e.g. a portion close to a proximal end) adjacent the proximal end, a distal section (e.g. a portion close a distal end of the blade) adjacent the distal end, and an intermediate section (e.g. mid portion of the blade) between the proximal and distal sections; a first lateral edge and a second lateral edge (e.g. side edges of the blade) disposed on opposing sides of the transverse plane, the lateral edges each being convex  (when viewed from above) at the proximal section with respect to the transverse plane, and concave (when viewed from below) at the intermediate section with respect to the transverse plane; and an obverse face (e.g. top face) and a reverse face (e.g. bottom face) disposed oppositely of one another, each of which extends between the first and second lateral edges; the obverse and reverse faces extend linearly in a transverse direction between the lateral edges, the transverse direction being normal to the transverse plane (fig. 1);  the lateral edges are closer together at the distal section than at the proximal section due to tapering of the blade towards the distal end similar the applicant’s invention; the lateral edges are mutually tapered with respect to one another along the distal section (fig. 1); the distal end is rounded from the first lateral edge to the second lateral edge.  

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claim 1 above. 
Jones discloses the blade having the lateral edges each have a double bevel with individual edge bevel angles, but silent about the angle; however, it would have been obvious to one of ordinary skill in the art before of the invention was filed to provide the working angels for carving a excess composite from tooth surface since it has been held that discovering the optimum or workable ranges involves only routing skills in the art.  In re Aller, 105 USPQ 233. 
Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claim 1 above, and further in view of Ishida (4,173,071). 
Jones discloses the invention substantially as claimed except for the dental composite blade comprises a frontal plane orthogonal to the transverse plane, and a longitudinal axis defined at the intersection between the transverse plane and the frontal plane; and the mounting portion includes a terminal section, a tool interface section and a securement section extending therebetween along the longitudinal axis, the securement section includes an elongated mounting slot for receiving a blade retention element of the blade holder, wherein the mounting portion includes one or more securement flaps attached to the securement portion for auxiliary engagement of the blade holder, the one or more securement flaps being disposed laterally of the longitudinal axis, the proximal end is disposed within the frontal plane; and most or all of the proximal section and most or all of the distal section reside on opposing sides of the frontal plane.   
Ishida teaches a knife having an exchangeable blade that allows easily removal of the blades (e.g. 2) having an elongated slot (e.g. 7) and a flap (e.g. 16) with a relief (e.g. space for inserting blade) for securing the blade (figures 1-4). The  blade comprises a frontal plane orthogonal to the transverse plane, and a longitudinal axis defined at the intersection between the transverse plane and the frontal plane; and the mounting portion (e.g. 6) includes a terminal section (end section of the blade), a tool interface section (e.g. section that interface holder) and a securement section (e.g. section that is secured with the flap) extending therebetween along the longitudinal axis, the securement section includes an elongated mounting slot for receiving a blade retention element of the blade holder, wherein the mounting portion includes one or more securement flaps attached to the securement portion for auxiliary engagement of the blade holder, the one or more securement flaps being disposed laterally of the longitudinal axis, the proximal end is disposed within the frontal plane most or all of the proximal section and most or all of the distal section reside on opposing sides of the frontal plane.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the blade of Jones by providing the structures of the blade for securing to the holder as taught by Ishida in order to allow removal/exchange of the blade. 
Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claim 1 above, and further in view of Ishida (4,173,071). 
Jones discloses dental composite blade as addressed above including a mounting portion for mounting the blade to a blade holder; a tool portion including (a) a proximal end and a distal end, and extending therebetween along a tool path defined within a transverse plane; and (b) a first lateral edge and a second lateral edge disposed on opposing sides of the transverse plane; a frontal plane defined orthogonally to the transverse plane; and a longitudinal axis defined at the intersection between the transverse plane and the frontal plane, but fail to teach the mounting portion includes (a) a terminal section, a tool interface section and a securement section extending therebetween along the longitudinal axis, the securement section including an elongated mounting slot for receiving a blade retention element of the blade holder; and (b) one or more securement flaps attached to the securement portion for auxiliary engagement of the blade holder, the one or more securement flaps being disposed laterally of the longitudinal axis, the securement flaps include an engagement relief, wherein (a) a frontal plane is defined orthogonally to the transverse plane; (b) a longitudinal axis is defined at the intersection between the transverse plane and the frontal plane; (c) the mounting portion includes a terminal section, a tool interface section and a securement section extending therebetween along the longitudinal axis; and (d) the securement section includes an elongated mounting slot for receiving a blade retention element of the blade holder.  
	Ishida teaches a knife having an exchangeable blade that allows easily removal of the blades (e.g. 2) having an elongated slot (e.g. 7) and a flap (e.g. 16) with a relief (e.g. space for inserting blade) for securing the blade (figures 1-4). The  blade comprises a frontal plane orthogonal to the transverse plane, and a longitudinal axis defined at the intersection between the transverse plane and the frontal plane; and the mounting portion (e.g. 6) includes a terminal section (end section of the blade), a tool interface section (e.g. section that interface holder) and a securement section (e.g. section that is secured with the flap) extending therebetween along the longitudinal axis, the securement section includes an elongated mounting slot for receiving a blade retention element of the blade holder, wherein the mounting portion includes one or more securement flaps attached to the securement portion for auxiliary engagement of the blade holder, the one or more securement flaps being disposed laterally of the longitudinal axis, the proximal end is disposed within the frontal plane most or all of the proximal section and most or all of the distal section reside on opposing sides of the frontal plane.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the blade of Jones by providing the structures of the blade for securing to the holder as taught by Ishida in order to allow removal/exchange of the blade. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/Primary Examiner, Art Unit 3772